DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “the particular hanger” should be “a particular hanger”.  
Claim 6 is objected to because of the following informalities:  “the hanger” should be “a hanger”.  
Claim 8 is objected to because of the following informalities:  “comprisesa” should be “comprises a”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “like” and “similar” are relative terminology that render the scope of the claim unclear. See MPEP 2173.05(b).

Regarding claim 5, “like” is relative terminology the renders the scope of the claim unclear. Furthermore this claim refers to reference numerals 302 and 304. It is unclear what would be included in those parts. MPEP 608.01(m) says reference characters may be used, but “The use of reference characters is to be considered as having no effect on the scope of the claims.”
Regarding claim 5, “the adjacent slots” has insufficient antecedent basis. It is unclear if this is referring to all of the slots from claim 1. Claim 1 mentioned nothing about the slots being adjacent.
Regarding claim 7, “the assigned operator”/”the operator” have no antecedent basis. Furthermore consistent terminology should be used.
Regarding claim 9, “similar” is relative terminology the renders the scope of the claim unclear.
Regarding claim 9, “the item” has insufficient antecedent basis. It is unclear if it’s intended to refer to just the similar item or the garment as well. 

Claims 2-9 are also rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 9624035 B1).
Regarding claim 1, Williams discloses:
1. A smart device (fig. 1 1000) for optimizing storage space comprising: a processor (fig. 1 1050 CPU); a plurality of slots (column 2 30-35 A plurality of carriers 1011 positioned within track 1018 interface with chain 1012 for movement around track system 1010. Carriers 1011 securely hold hangers 1014 and allow for the placement and removal of the hangers 1014 from the track system), wherein each slot holds at least one hanger (column 2 30-35 A plurality of carriers 1011 positioned within track 1018 interface with chain 1012 for movement around track system 1010. Carriers 1011 securely hold hangers 1014 and allow for the placement and removal of the hangers 1014 from the track system) wherein the processor is enabled to communicate with all the slots to determine their status like occupancy and/or description of the garment or similar item on the particular hanger (determine occupancy see abstract The carrier includes sensors used to detect and track each hanger and the garment thereon, and see column 7 4-6 Information corresponding to the selected carrier 1011 and the RFID information of the item are stored by computer processing unit 1050; RFID information can be considered a description).

Regarding claim 2, Williams discloses wherein the further plurality of individual slots are attached together to form the smart device as a smart rod (fig. 2A carrier 1011 are along track and moved on demand see column 6 60-column 7 10; system moving along a track in accordance with user wishes can be considered a smart rod).

Regarding claim 3, Williams discloses wherein the processor works along with a wireless interface to communicate with external entities regarding the status of the smart device (column 2 39-45 wirelessly).

Regarding claim 4, Williams discloses further comprising plurality of glue slots is designed to provide support for the smart device (fig. 2B track elements configured to receive carriers see column 3 52-column 4 5).

Regarding claim 8, Williams discloses a plurality of interfaces through the processor for external entities to determine the status of the smart device (column 2 39-45 wired or wireless).

Regarding claim 9, Williams discloses, wherein the description of the garment or similar item includes one or more of: weight, brand, price, material and other specification related to the item (column 7 4-6 Information corresponding to the selected carrier 1011 and the RFID information of the item are stored by computer processing unit 1050; RFID information can be considered other specification related to the item). Claim 9 is also rejected because it is further limiting one of multiple alternative limitations and Williams clearly discloses determining occupancy. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Neugebauer (US 5897004 A).
Regarding claim 5, Williams fails to disclose and Neugebauer discloses wherein a slot is locked in position using grooves like (302) and (304) (fig. 3 spaces on each side of the carrier to receive hanger 27) with the help of a locking pin (fig. 3 locking pin 19). It would have been obvious to combine this teaching with those of Neugebauer by using grooves and pins to secure hangers placed into carriers. The motivation for the combination is to secure hangers (column 2 5-20).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Delaney (US 20100049635 A1).
Regarding claim 6, Williams discloses the slots having a place to hold the hanger (abstract carriers disposed to receive hangers), but fails to disclose a multicolor LED. However Delaney discloses a good retrieval system using multicolor LED (paragraph 5). .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Delaney as applied to claim 6 and further in view of Hierrezuelo et al. (US 20020066644 A1).
Regarding claim 7, Williams as modified fails to disclose and Delaney futher discloses receiving a request from an operator within proximity that triggers a corresponding LED on a slot to glow (fig. 2). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Williams by attaching multicolor LED and triggering them when an operator needs to find goods. The motivation for the combination is to enable goods to be easily found (abstract last two lines).

Williams and Delaney still fail to disclose the operator triggering to open up a slot. However Hierrezuelo disclosing an operator triggering an opening of a slot (paragraph 11 the control of each of the locking pieces to restrict an operator's access to an assigned slot and the unlocking of the selectively locking panel may be controlled by the computer system as a function of the identification information entered by the operator at an operator interface outside of the secure area, such as a magnetic card reader on an outside wall of the locked room). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Williams as modified by securing garments in slots and allowing opening based on appropriate authorization. The motivation for the combination is secure article storage (paragraph 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stenson (US 7133740 B1) discloses an automated close storage system with a storage rack and using RFID/barcode technology. Quartararo (US 5785181 A) discloses garment tracking through RFID. Taite (US 20170090450 A1) discloses a clothing storage system. Larson (US 20100019035 A1) discloses an RFID based clothing tracking system. Fu (US 20060005071 A1) disclsoes an automated closet. NPL Goh and NPL Edinbarough disclose smart closet systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687